Case 1:15-cv-00152-RGA Document 574 Filed 08/08/19 Page 1 of 2 PageID #: 44741



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



BIO-RAD LABORATORIES, INC. and THE
UNIVERSITY OF CHICAGO,

                         Plaintiffs,

                   v.                                 C.A. No. 15-152-RGA

10X GENOMICS, INC.,

                        Defendant.




                                       NOTICE OF APPEAL

         Notice is hereby given under Fed. R. App. P. 3 that Defendant 10x Genomics, Inc. hereby

appeals to the United States Court of Appeals for the Federal Circuit from the order of the United

States District Court for the District of Delaware denying Defendant’s Rule 50(b) and Rule 59

motions, dated July 9, 2019 (D.I. 560), and the judgment on the jury verdict (D.I. 478), and from any

and all other judgments, orders, opinions, decisions, rulings, and findings subsidiary thereto, subsumed

therein, or subsequent thereto.

         Defendant understands that the pending order on Plaintiffs’ motion for a permanent

injunction renders the case non-final within the meaning of 28 U.S.C. § 1292(c). See Advanced

Cardiovascular Sys., Inc. v. Medtronic Vascular, Inc., 231 F. App’x 962, 963 (Fed. Cir. 2007) (“Medtronic’s

appeal is premature because ACS’s request for permanent injunctive relief in its complaint remains

pending and thus the case is not final except for an accounting.”). Nonetheless, Fed. R. App. P. 4(a)(4)

does not extend the time to appeal to account for a motion for permanent injunction. Accordingly,

for the avoidance of doubt, Defendant files this protective notice of appeal.


                                                   -1-

RLF1 21846816v.1
Case 1:15-cv-00152-RGA Document 574 Filed 08/08/19 Page 2 of 2 PageID #: 44742



           This protective notice will become effective when the order on the permanent injunction is

entered. See PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1365 (Fed. Cir. 2007) (although appeal was

premature under 28 U.S.C. § 1292(c)(2) because request for injunctive relief had not been decided,

appeal was treated as timely when district court decided claim for injunctive relief during pendency of

appeal).

                                                        RICHARDS, LAYTON & FINGER, P.A.

 Of Counsel:                                            /s/ Frederick L Cottrell, III
                                                        Frederick L. Cottrell, III (#2555)
 ORRICK HERRINGTON &                                    Jason J. Rawnsley (#5379)
  SUTCLIFFE LLP                                         Alexandra M. Ewing (#6407)
                                                        920 North King Street
 E. Joshua Rosenkranz                                   Wilmington, DE 19801
 (jrosenkranz@orrick.com)                               (302) 651-7550
 Melanie L. Bostwick (mbostwick@orrick.com)             cottrell@rlf.com
 Elizabeth R. Moulton (emoulton@orrick.com)             rawnsley@rlf.com
 51 West 52nd Street                                    ewing@rlf.com
 New York, NY 10019-6142
 (212) 506-5380
                                                        Attorneys for 10x Genomics, Inc.
 TENSEGRITY LAW GROUP LLP

 Matthew Powers
 (matthew.powers@tensegritylawgroup.com)
 Azra Hadzimehmedovic
 (azra@tensegritylawgroup.com)
 Robert Gerrity
 (robert.gerrity@tensegritylawgroup.com)
 555 Twin Dolphin Drive
 Suite 650
 Redwood Shores, CA 94065
 (650) 802-6000

 DATED: August 8, 2019




                                                  -2-

RLF1 21846816v.1
